Citation Nr: 1648206	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  11-08 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include migraine headaches.

2.  Entitlement to service connection for a lumbar spine disorder, to include mild degenerative joint disease and degenerative disc disease changes at L5-S1.

3.  Entitlement to service connection for an eye disorder.


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to June 1984, July 1996 to September 1996, and February 1997 to October 1997.  These matters are before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records note that the Veteran fell off a truck in May 1994.  Specifically, after the Veteran underwent the Army Physical Fitness Test, he sat on the tailgate of a pickup and lost consciousness.  He fell and struck the pavement on the right side of his head.  At that time, the Veteran suffered facial lacerations that were later sutured.  No fractures were noted.  

In his June 2009 statement, the Veteran stated that he experienced a problem with itching of his right eye and that his vision is sometimes distorted from tearing in his right eye.  The Veteran also stated that he experienced headaches on the right side of his head and neck.  Specifically, in an August 2009 statement, the Veteran explained that he had been having sharp pains in the right side of his neck ever since the accident during military service where he fell off a truck and hit his head on the asphalt.  The Veteran's sister noted that he had informed her that the accident caused him to have back pain, bad headaches, and affected his vision.

In a July 2009 VA eye examination, the examiner diagnosed the Veteran with diabetes with mild nonproliferative retinopathy in both eyes and non-clinically significant diabetic macular edema in his right eye.  The examiner did not address the Veteran's medical history, to include his reported vision complaints that were detailed in his June 2009 statement.  

In a July 2009 VA TBI examination, the examiner noted the Veteran's report of severe headaches in his right frontal area that occur once per day and once per night.  The VA examiner found no evidence of a TBI, but diagnosed the Veteran with migraine headaches.  Significantly, the examiner did not discuss the relationship, if any, between the Veteran's migraine headaches and his in-service injury.  Additionally, the examiner did not address the competent statement of the Veteran in regards to the continuity of symptomatology with respect to his claimed headaches since his in-service injury.  

In a July 2009 VA spine examination, the examiner diagnosed the Veteran with mild degenerative joint disease of the lumbar spine and degenerative disc disease changes at L5-S1.  However, the examiner did not opine on the relationship, if any, between the Veteran's lumbar spine disorder and his claimed in-service injury.  Additionally, the examiner did not address the Veteran's competent statement in regards to the continuity of symptomatology with respect to his back problems and pain since his in-service injury.

Based on the above noted deficiencies, the Board finds the July 2009 examinations to be inadequate.  A remand is therefore necessary in order to adequately and appropriately assess the nature and etiology of the Veteran's residuals of a TBI, lumbar spine, and eye disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

The claims file contains correspondence submitted to VA in July 2016 from the Veteran.  This correspondence includes a letter from the Social Security Administration (SSA) notifying the Veteran that he meets the medical requirements for disability benefits based, at least in part, on a back disability.  The Veteran's SSA records have not, however, been associated with the claims folder.  As any treatment records in the custody of SSA pertaining to the claim for SSA disability income benefits may be relevant to the appeal, they must be obtained and associated with the claims file.  38 C.F.R. §3.159(c)(2) (2015); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Further, on remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(b) (2015); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration (SSA) any records associated with any claim filed by the Veteran for SSA disability benefits.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) (2015).

2.  Obtain any relevant VA treatment records from the Salem VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for residuals of his TBI, lumbar spine, and eye disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA examination to determine whether the Veteran has headaches related to his military service.  The record must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should state specifically whether the Veteran's migraine headaches at least as likely as not (a degree of probability of 50 percent or higher) are related to his military service, to include the injury where he fell and hit his head.   

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any eye disorder.  The record must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should state any eye disorder found.  Then, the examiner must opine as to whether the Veteran's eye disorder at least as likely as not (a degree of probability of 50 percent or higher) began in or is otherwise the result of military service, to include the complaint of the Veteran's in-service injury.  The examiner should specifically address the Veteran's reports of itching and distorted vision in his right eye.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any lumbar spine disorder.  The record must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should identify any lumbar spine disorder found.  Then, the examiner must opine as to whether the Veteran's lumbar spine disorder at least as likely as not (a degree of probability of 50 percent or higher) began in or is otherwise the result of military service, to include the complaint of the Veteran's in-service injury.  The examiner should address the Veteran's contentions that he injured his back in service when he fell and hit his head.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for service connection for residuals of a TBI (to include headaches), lumbar spine disability, and eye disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




